 In the Matter of ARMOURAND COMPANY, DOING BUSINESS ASARMOUR:LEATHERCOMPANYandINTERNATIONAL FUR & LEATHER WORKERS-UNION,LOCAL No. 207, CIOCase No. 6-R-1057.-Decided February 3, 1945Mr. James H. Herbert,of New York City, andMessrs. Paul H.RitterandCharles H. Miller,of Williamsport, Pa., for the Company.-Mr. George 0. Pershing,ofWilliamsport, Pa., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Fur &_Leather Workers Union, Local No. 207, CIO, herein called the Union,alleging that a question affecting commerce had arisen concerning the-representation of employees of Armour and Company, doing businessas Armour Leather Company, Westover, Pennsylvania, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Allen Sinsheimer, Jr.,Trial Examiner.Said hearing was held at Williamsport, Penn-sylvania, on January 3, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.'At the hearing the Company moved todismiss the petition.Ruling on the motion was reserved for theBoard.For the reasons stated in Section III,infra,the motion ishereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.0'Although duly served with Notice of Hearing, Westover Leather Workers Associationdid not appear or participate.60 N. L. R. B,., No. 77.393 394DECISIONS OF NATIONAL LABOR RELATIONS -BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYArmour and Company, doing business as Armour Leather Company,operatesnumerousplants in the Commonwealth of Pennsylvania andthe State of West Virginia, as well as in other States of the UnitedStates.At,itsWestover, Pennsylvania, plant, solely involved herein,the-Company is engaged in the tanning of sole leather.During thepast year it purchased for use at the Westover plant raw materials,consisting mainly of hides and tanning chemicals, of a value in excessof $100,000, of which approximately 90 percent originated from pointsoutside the Commonwealth of Pennsylvania.Sole leather of a valuein excess of $250,000 was tanned at the Westover plant during thesame period, of which approximately 10 percent was sold and shippeddirectly to points outside the State.Approximately all of the remain-ing tanned sole leather was shipped to another plant of the Company,located atWilliamsport, Pennsylvania, for further processing.Atthe Williamsport plant this leather was commingled with leather fromvarious other plants of the Company, and approximately 60 percentof these combined products was subsequently sold and shipped toout-of-State customers.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDcInternational Fur & Leather Workers Union, Local No. 207, affil-iated with the Congress of Industrial Organizations, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of certain of its employees until suchtime as the Union is certified by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.22The Field Examiner reported that the Union submitted 53 authorization cards and thatthe cards were dated:19 in January 1944,1 in April 1944,3 in July 1944,21 in Septem-ber 1944, and 9 in October 1944He further reported that there were 84 employees inthe alleged appropriate unitThe Company contends that there has been no proper show-ing of the Union's representation among its employees,that testimony concerning thismatter should have been taken at the healing,and that,in any event,the Union's show-ing, as evidenced by the Field Examiner's report, is insufficient,for the reason that the ARMOUR LEATHER COMPANY395Wefind that a questionaffectingcommerce hasarisen concerningthe representationof employees of the Company, within themeaningof Section9 (c) and Section2 (6) and(7) of the Act.IV. TIIE APPROPRIATE UNITThe Union seeks a unit consisting of all production and mainte-nance employees of the Company's Westover plant, including power-house employees, watchmen, and the charwoman, but excluding clericaland supervisory employees.The Company agrees with the positionof the Union, except that it would exclude watchmen and thecharwoman.Watchmen:The Company employs two unmilitarized watchmen.Their primary duties apparently are to keep under surveillance theCompany's plant when it is not in operation.Although they aresylvania, and are authorized to bear arms, they do not actually carryarms, do not wear uniforms .or-badges, and apparently perform nomonitorial functions with respect to the other employees in the plant.Since they merely perform the usual duties of watchmen, we shallinclude them in the unit.3The charwvomtam:In a prior proceeding before the Board involvingthe same plant of the Company, the charwoman was included in theappropriate unit.'For the reasons stated in our prior decision, weshall include her.-We find that all production and maintenance employees of theCompany at its Westover, Pennsylvania, plant, including powerhouseemployees, watchmen, and the charwoman, but excluding clericalemployees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofcards submitted aie not of recent date.As to the latter contention,since 30 of the 53authorization cards are dated in September and Octoberof 1944,sufficient evidence ofpresent representation is shown.With respectto the Company's remaining contentions,we rejected similar arguments made by it in a prior proceeding involving its Sylva, NorthCarolina,plant.SeeMatter of Armour Leather Company,57 N. L.R. B. 705.3Mutter of CharlottesvilleWoolenMills,59 N L R B 1160.'SeeMatter of Armour and Company of Delaware,48 N L R B. 1144. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, doing business as Armour Leather Company,Westover,Pennsylvania,an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the Sixth Region, acting in this matter as agent for the*National Labor Relations Board, and subject to Article III, Sections10 and 11,of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by InternationalFur & Leather Workers Union,Local No. 207, CIO,for the purposesof collective bargaining.-